Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s response, filed on 12/13/2021.
Claims 1-20 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references Emam teach the same field of the invention, a computer program product and a computer system for detecting quasi-identifiers. Specifically, Emam discloses method for detecting quasi-identifiers in a dataset (paragraph 0009), the dataset comprises a plurality of records and a plurality of attributes (paragraph 0037), the plurality of records comprises a plurality of attribute values corresponding to the plurality of attributes (paragraphs 0064-0069). However, Emam fails to explicitly disclose the combination of feature “…the first index comprises a plurality of index indicators for a plurality of attribute values of the plurality of attributes; the plurality of index indicators specifies a specific subset of the plurality of records; and the specific subset of the plurality of records comprises all of the plurality of records having a same attribute value; generating a plurality of tasks by associating the plurality of tasks with a corresponding plurality of attribute combinations of the plurality of attributes, wherein the plurality of attribute combinations comprises one or more of the plurality of attributes; associating a subset of the plurality of records with the plurality of tasks; and detecting at least one quasi-identifier by: passing the plurality of tasks to at least one of a plurality of threads for execution on a computing resource, wherein: the plurality of tasks comprises inspecting the index indicator for one of the attribute values of an associated attribute combination of the plurality of 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 9 and 17 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168